Case: 21-1898    Document: 18     Page: 1   Filed: 10/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  TIMOTHY E. BAKER,
                      Petitioner

                             v.

            DEPARTMENT OF THE NAVY,
                     Respondent
               ______________________

                        2021-1898
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0752-21-0024-I-1.
                 ______________________

                 Decided: October 7, 2021
                 ______________________

    TIMOTHY E. BAKER, Bremerton, WA, pro se.

     KYLE SHANE BECKRICH, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent.
                   ______________________

    Before NEWMAN, REYNA, and CHEN, Circuit Judges.
 PER CURIAM.
Case: 21-1898    Document: 18      Page: 2    Filed: 10/07/2021




2                                              BAKER   v. NAVY



     Timothy E. Baker appeals the decision of the Merit
 Systems Protection Board (Board) affirming the decision of
 the Department of the Navy (Navy) to remove Mr. Baker
 from the position of Machinist, WG-3414. See Baker v.
 Dep’t. of the Navy, No. SF-0752-21-0024-I-1, 2021 WL
 533572 (M.S.P.B. Feb. 10, 2021) (Board Decision). Because
 the Board’s decision is supported by substantial evidence,
 we affirm.
                        BACKGROUND
      On May 20, 2020 a naval officer was informed of “an
 individual who was using an unknown substance while in
 their vehicle.” Suppl. App. 1 18. Upon investigation, the
 officer observed Mr. Baker smoking in a manner incon-
 sistent with the use of tobacco or marijuana. Id. The of-
 ficer reported the incident to Mr. Baker’s supervisor. Id.
 In his written report, the officer noted that “this behavior
 had been consistently observed prior to this, both prior to
 shift and during the lunch break for the shift.” Id. As a
 result, Mr. Baker’s superintendent authorized a test for il-
 legal drug use based on reasonable suspicion. Board Deci-
 sion at 2 (citing Initial Appeal File and hearing testimony);
 see also Suppl. App. 20 (describing the reason for the drug
 test as “reasonable suspicion/cause”). On May 28, 2020,
 Mr. Baker tested positive for amphetamines and metham-
 phetamines. Suppl. App. 19–20. On June 1, 2020, the re-
 sults were confirmed by gas chromatography-mass
 spectroscopy, which revealed amphetamine levels of 1,021
 nanograms per milliliter and methamphetamine levels of
 more than 2000 nanograms per milliliter. Suppl. App. 19.
 These concentrations are, respectively, more than four and




     1  “Suppl. App.” citations are to the appendix filed
 concurrently with the government’s responsive brief.
Case: 21-1898      Document: 18     Page: 3    Filed: 10/07/2021




 BAKER   v. NAVY                                              3



 eight times the cutoff levels that trigger a positive drug test
 result. 29 C.F.R. § 40.87.
     The Medical Review Officer, Dr. Robert Fierro, re-
 viewed the test results and discussed those results with
 Mr. Baker. Board Decision at 3. During that discussion,
 Mr. Baker mentioned that he was taking dietary supple-
 ments, but provided no further detail. Id. In his report,
 Dr. Fierro concluded that there was “[n]o legitimate medi-
 cal explanation” for the positive test results. Suppl. App.
 20.
     On June 10, 2020, Mr. Baker was notified he would be
 suspended from access to classified information and as-
 signment to a sensitive position because of his positive
 drug test. Board Decision at 3. Following that notice,
 Mr. Baker met with his supervisor and presented expired
 prescription medications as a justification for the positive
 drug test. Id. During that meeting, Mr. Baker made no
 representation about his use of methamphetamines or
 weight loss supplements. Id. The Navy subsequently sus-
 pended Mr. Baker indefinitely due to his loss of security
 clearance. Id. at 4.
     On August 11, 2020 the Navy issued Mr. Baker a notice
 of proposed removal based on his positive drug test and Ex-
 ecutive Order 12564, which requires federal employees to
 refrain from using illegal drugs on or off duty. Id.
 Mr. Baker did not respond to the notice and his removal
 became effective on September 15, 2020. Id.
      On October 9, 2020, Mr. Baker appealed his removal
 before the Board. Id. at 1. The Board considered docu-
 ments and testimony reciting the foregoing as well as arti-
 cles theorizing that the ingestion of dietary supplements
 could result in a positive drug test, the results of at-home
 drug tests, and images of dietary supplements that
 Mr. Baker submitted. Board Decision at 5–6. The Board
 affirmed Mr. Baker’s removal because the Navy proved, by
 a preponderance of the evidence, “the charge of drug use
Case: 21-1898    Document: 18     Page: 4    Filed: 10/07/2021




4                                              BAKER   v. NAVY



 (methamphetamines),” that there was “a nexus between
 the misconduct and the efficiency of the service,” and that
 “the penalty of removal did not exceed the tolerable limits
 of reasonableness.” Id. at 7. In particular, the Board was
 persuaded by Dr. Fierro’s testimony that no prescribed
 medication could cause a positive result at the level of Mr.
 Baker’s drug test. Id. at 6.
     On appeal, Mr. Baker contends that the Board failed to
 properly consider his submitted articles, the results of at-
 home drug tests, and photographs of dietary supplements.
 Appellant’s Br. 1. Mr. Baker requests reinstatement. Id.
 at 2.
                        DISCUSSION
      This court has jurisdiction pursuant to 28 U.S.C.
 § 1295(a)(9) and may review the final decision of the Board.
 Our authority to review Board decisions is limited. “[W]e
 must affirm the Board’s decision unless we find it to be (1)
 arbitrary, capricious, an abuse of discretion, or otherwise
 not in accordance with law; (2) obtained without proce-
 dures required by law, rule, or regulation having been fol-
 lowing; or (3) unsupported by substantial evidence.” See,
 e.g., Parrott v. Merit Sys. Prot. Bd., 519 F.3d 1328, 1334
 (Fed. Cir. 2008) (quoting 5 U.S.C. § 7703(c)).
     Mr. Baker’s appeal focuses only on whether the Navy
 had proved the charge of drug use. 2 Appellant’s Br. 1 (“The
 name or [i]dentity [of the dietary supplements] was in the
 pictures I sent with my evidence I sent the judge for the


    2     Mr. Baker does not challenge the Board’s finding
 that there was “a nexus between the misconduct and the
 efficiency of service” or the Board’s finding that “the pen-
 alty of removal did not exceed the tolerable limits of rea-
 sonableness.” Board Decision at 7. Nor does Mr. Baker
 identify any flaw in the collection or testing procedure for
 the Navy’s drug test.
Case: 21-1898      Document: 18      Page: 5    Filed: 10/07/2021




 BAKER   v. NAVY                                               5



 court proceedings.”); id. (“I told the lab, doctor, and security
 from the start what I have been taking including the diet
 supplements, and that they could test them and I feel if
 they had a way to test them not knowing for sure why the
 positive outcome.”). Mr. Baker argues that if the Board
 properly considered the articles, at-home drug tests, and
 photographs he submitted, the Board would not have up-
 held his removal.
     We agree with the government that substantial evi-
 dence supports the Board’s decision. Appellee’s Br. 10. The
 record demonstrates that the Board fully considered the
 Navy’s drug test, testimony of medical professionals, Mr.
 Baker’s testimony, and the evidence Mr. Baker submitted
 and reasonably found “[A]ppellant’s explanation for his
 reasonable suspicion positive drug test [to be] too vague
 and unspecific to be credible.” Board Decision at 6. More-
 over, we determine that the Board did not err in relying on
 Dr. Fierro’s conclusions that neither prescription medica-
 tions nor dietary supplements could cause the levels of am-
 phetamine and methamphetamine documented in Mr.
 Baker’s test results. Id. at 3, 6. We considered Mr. Baker’s
 other arguments and do not find them persuasive.
                          CONCLUSION
    For the foregoing reasons, we affirm the decision of the
 Board.
                         AFFIRMED
                             COSTS
No costs.